PERSONAL INFORMATION REDACTED




                       Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 1 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 2 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 3 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 4 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 5 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 6 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 7 of 39
PERSONAL INFORMATION REDACTED




                     Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 8 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 9 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 10 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 11 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 12 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 13 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 14 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 15 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 16 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 17 of 39
PERSONAL INFORMATION REDACTED




                 Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 18 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 19 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 20 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 21 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 22 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 23 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 24 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 25 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 26 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 27 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 28 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 29 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 30 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 31 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 32 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 33 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 34 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 35 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 36 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 37 of 39
PERSONAL INFORMATION REDACTED




                   Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 38 of 39
Case 19-29162-kmp   Doc 57-1   Filed 08/10/20   Page 39 of 39
